The Attorney General of the State has appeared in behalf of the Railroad Commission, and filed a motion for rehearing in this cause. The very able motion deals at length with the power of the state to regulate traffic on its highways. The proposition is elementary but was not raised in the appeal. There is no contention that the state does not have the power through its legislature, to pass a law which would support the penalty assessed in this case under the facts stated in the original opinion.
Our consideration was given to the construction of an act which the legislature did pass and we reached the conclusion that under the language of the act the legislature did not include one who drives a car for himself or another, for the purpose of delivering that car to some other place.
On the question which we have considered the Attorney General has presented an argument in behalf of his contention that the act did so include the vehicle driven, as well as any property *Page 91 
which might have been transported in it or by its power. Our attention is called to a ruling from the State of Georgia construing an act of its legislature. The language of the two acts is not the same and, even so, we would not be inclined to follow the opinion of the Georgia Public Service Commission in a judicial determination of the meaning of a statute under our own constitution. With like force do we consider the opinion of the Interstate Commerce Commission construing the Federal Motor Carrier Act. Our own Railroad Commission has probably viewed the language of the act under consideration in the most favorable light to sustain and extend its power of regulation. Such viewpoint is customary with regulatory bodies, and their inclination to do so is not subject to criticism. In construing a criminal statute, however, administrative construction may have but little, if any, persuasive force in reaching a judicial conclusion as to the express meaning of the legislature. Administrative interpretation acquiesced in by the subsequent acts of the legislature do have persuasive force under some circumstances but we are unable to find any indication of that force in the record of the case now before us.
The question raised in this appeal is an important one to the state, and has been so viewed by this court. At the same time we have not felt it necessary or helpful to write extensively on the subject. It is sufficient to say that the legislature has the power to pass such a law and that the language found in the act cannot be so construed as to sustain the conviction under the facts of the instant case.
The state's motion for rehearing is overruled.